DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 3, 6, 13, 19, 27, 38 and 50.
Amended: 3-9, 11-13, 17-23, 25-29, 36-38, 48-50 and 59-60.
Cancelled: 1-2, 14, 34-35, 46-47 and 57-58.
Pending: 3-13, 15-33, 36-45, 48-56 and 59-60. 
Objection to specification has been withdrawn as applicant has taken appropriate actions.
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 12-13, filed 06/10/2022, with respect to claim(s) 9-13, 15-18, 27-33, 36-45, 48-56 and 59-60 have been fully considered and are persuasive.  The rejection of claim(s) 9-13, 15-18, 27-33, 36-45, 48-56 and 59-60 has been withdrawn.
Allowable Subject Matter
Claim(s) 3-13, 15-33, 36-45, 48-56 and 59-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are TRAN.
TRAN discloses numerous embodiments of decoders for use with a vector-by-matrix multiplication (VMM) array in an artificial neural network are disclosed. The decoders include bit line decoders, word line decoders, control gate decoders, source line decoders, and erase gate decoders. In certain embodiments, a high voltage version and a low voltage version of a decoder is used.
 
Re: Independent Claim 3 (and dependent claim(s) 4-5), there is no teaching or suggestion in the prior art of record to provide:
wherein the output block comprises: a first operational amplifier comprising an inverting input terminal, a non- inverting input terminal, and an output terminal; a reference current source for generating to generate a reference current at an output thereof, a first switch to selectively coupling couple the output of the reference current source to the inverting input terminal of the first operational amplifier; a second switch to selectively coupling couple the neuron current to the inverting input terminal of the first operational amplifier; a capacitor coupled between the inverting input terminal of the first operational amplifier and the output terminal of the first operational amplifier; 2 WEST\298883216.2Attorney Docket No. 351913-999702 a third switch to selectively couple coupling the inverting input terminal of the first operational amplifier and the output terminal of the first operational amplifier; and a second operational amplifier comprising a non-inverting input terminal for receiving coupled to the output terminal of the first operational amplifier, an inverting output input terminal, and an output terminal for to generate a digital pulse in response to the neuron current.

Re: Independent Claim 6 (and dependent claim(s) 7-12), there is no teaching or suggestion in the prior art of record to provide:
wherein the output block comprises: 3 WEST\298883216.2Attorney Docket No. 351913-999702 an operational amplifier comprising an inverting input terminal, a non-inverting input terminal, and an output terminal; a reference current source for drawing to draw a reference current from a node coupled to the non-inverting input terminal of the operational amplifier; a capacitor coupled between the non-inverting input terminal of the operational amplifier and ground; a switch to selectively couple coupling the non-inverting input terminal of the operational amplifier to a bias voltage source; and a logic circuit coupled to the output terminal of the operational amplifier; wherein the neuron current is provided to the non-inverting input of the operational amplifier, and the set of digital bits one or more pulses are provided by the logic circuit.

 Re: Independent Claim 13 (and dependent claim(s) 15-18), there is no teaching or suggestion in the prior art of record to provide:
wherein the output block comprises an integrating analog-to-digital converter to generate an output pulse in response to the neuron current and logic to convert the output pulse into a pulse series and count pulses in the pulse series to generate the second set of digital bits. 

Re: Independent Claim 19 (and dependent claim(s) 20-26), there is no teaching or suggestion in the prior art of record to provide:
wherein the output block comprises a circuit to map one or more digital pulses to [[a]] the second set of digital bits using a mapping function or mapping table.

Re: Independent Claim 27 (and dependent claim(s) 28-33 and 36-37), there is no teaching or suggestion in the prior art of record to provide:
wherein the one or more input pulses comprises a series of pulses, wherein a number of the input pulses in the series of pulses is proportional to a neuron current;

Re: Independent Claim 38 (and dependent claim(s) 39-45 and 48-49), there is no teaching or suggestion in the prior art of record to provide:
wherein the one or more input pulses comprises a series of pulses, wherein a number of the input pulses in the series of pulses is proportional to a neuron current;

Re: Independent Claim 50 (and dependent claim(s) 51-56 and 59-60), there is no teaching or suggestion in the prior art of record to provide:
wherein the input comprises a series of pulses, wherein a number of pulses in the series of pulses is proportional to a neuron current;
	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov